ORDER

PER CURIAM
Kathleen Brown appeals the Labor and Industrial Commission’s decision denying her unemployment benefits. In a single point on appeal, Brown argues that the Commission erred in determining that she did not act in good faith when voluntarily terminating her employment.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).